Exhibit 10.3

LEASE AGREEMENT


THIS LEASE AGREEMENT (“Lease”) is made and entered into as of the Effective Date
by and between Truluck Industries, Inc. (“Landlord”) and Select Comfort
Corporation, a Minnesota corporation (“Tenant”).


For and in consideration of the mutual agreement of the parties, Landlord leases
and demises to Tenant, and Tenant leases, demises and rents from Landlord, the
Premises on the terms and conditions set out in this Lease.


1.Basic Lease Terms. The Lease is subject to the following basic terms and
definitions (the “Basic Lease Terms”), each of which shall be construed to
incorporate all the references thereto in the Lease and shall be limited by such
provisions.
Effective Date:            September 22, 2015


Commencement Date:
March 1, 2016





Landlord:
Truluck Industries, Inc.



Landlord’s Address:        1014 St. Andrews Blvd.
Charleston, SC 29407
Facsimile: _________________________


Tenant:             Select Comfort Corporation, a Minnesota corporation


Tenant’s Address:        9800 59th Avenue North
Minneapolis, Minnesota 55442
        


With a copy to
Select Comfort Corporation
9800 59th Avenue North
Minneapolis, Minnesota 55442
Attn: Corporate Counsel Real Estate




Premises:
Select Comfort Building, 621 Western Road, Irmo, Richland County, SC TMS #
0400-05-18 and all improvements located thereon (as further defined in Section 2
of the Lease)



Term:
Period beginning on the Commencement Date and expiring One Hundred Twenty (120)
Months after the later of (i) the Commencement Date or (ii) the Substantial
Completion Date (as defined in Section 5 of the Lease)




1



--------------------------------------------------------------------------------



Fixed Minimum Rent:
Rent Period
$ Per Month
$ Per Annum
 
 
(Years)
 
 
 
 
Assuming that the full 150,191 square feed have been delivered by March 1, 2016
 
1
$53,693.25
$644,319.00
 
 
2
$60,650.00
$727,800.00
 
 
3
$61,863.00
$742,356.00
 
 
4
$63,100.25
$757,203.00
 
 
5
$64,362.25
$772,347.00
 
 
6
$65,649.50
$787,794.00
 
 
7
$66,962.50
$803,550.00
 
 
8
$68,301.75
$819,621.00
 
 
9
$69,667.75
$836,013.00
 
 
10
$71,061.17
$852,734.00
 

    
Guarantor:
Select Comfort Corporation, a Minnesota corporation



Security Deposit:
N/A



Permitted Uses:
Warehouse, distribution, and manufacturing facility and any other use permitted
by law



Each reference in the Lease to any of the Basic Lease Terms shall be construed
to incorporate all of the terms and conditions provided under each such Basic
Lease Term.
2.    Premises. Landlord hereby leases to Tenant and Tenant hereby rents from
Landlord the Premises. For the purposes of the Lease, “Premises” shall mean that
certain real property described in Exhibit A-1 hereto (the "Land") and the
approximately one hundred five thousand (105,000) square foot building located
on the Land (the "Existing Building"), together with all easements and
appurtenances benefiting the Land and the Existing Building, and as of the
Substantial Completion Date (as defined below), an additional forty-five
thousand (45,191) square foot of building on the Land (the “New Building”, and
together with Existing Building, the “Buildings”). The Land, the Existing
Building and the to-be-constructed location of the New Building on the Land are
shown on the site plan attached hereto as Exhibit B and incorporated herein (the
“Site Plan”). The Property is subject to those matters set forth in Exhibit A-2.
.
3.    Lease Term and Lease Year. The Term of this Lease shall be the period
specified in the Basic Lease Terms and shall begin on the Commencement Date. The
Commencement Date shall be the date shown in the Basic Lease Terms. Tenant
agrees to occupy the Premises and commence the operation of business therein
promptly upon the Commencement Date.
The term "Lease Year" as used herein shall be the first twelve (12) full
calendar months after the Commencement Date and each succeeding twelve (12)
month period thereafter, or, if the Lease does not commence on the first day of
the month, the term will actually commence on the first day of the full month

2



--------------------------------------------------------------------------------



following the Commencement Date and the first year of the Lease will expire on
the twelfth month anniversary thereafter.
So long as Tenant is not then in default of the terms of this Lease beyond the
expiration of any and all applicable grace, notice and cure periods, Tenant
shall have two (2) options to extend the term of this Lease for additional
periods of five (5) years each (individually, an "Option Period," and
collectively, "Option Periods"), each such Option Period to begin respectively
upon the expiration of the term of this Lease as it may have been extended, and
the same terms and conditions as set forth in this Lease will apply to each such
Option Period, except for Minimum Rent (defined in Article 6 below), which shall
be adjusted as set forth below. If Tenant, in its sole and absolute discretion,
elects to exercise an Option Period, then Tenant shall do so by giving written
notice to Landlord not less than two hundred seventy (270) days before the
Expiration Date, and upon Tenant sending such written notice to Landlord, the
applicable Option Period for which such written notice is sent shall be deemed
properly exercised and the term of this Lease shall be extended with no further
action by Tenant whatsoever. As is reflected in the definition of “Fixed Minimum
Rent” in Section 1 of this Lease, commencing on the first day of the first Lease
Year under the applicable Option Period, and on the first day of each Lease Year
thereafter, if any, during the Term, Fixed Minimum Rent shall be increased by an
amount equal to two percent (2%) of the amount of the Fixed Minimum Rent payable
by Tenant during the preceding Lease Year (the “Rent Adjustments”). Fixed
Minimum Rent will be paid to Landlord without notice or demand and without
deduction or offset, except as set forth herein, and as an independent covenant
of all other covenants of this Lease. Failure of Landlord to furnish to Tenant a
statement for amounts owed by Tenant within time as herein set forth shall not
affect Tenant's obligation to pay when such amounts are billed. The Fixed
Minimum Rent for each Option Period shall be as follows:


First Option
    
11
$72,482.39
$869,788.68
12
$73,932.04
$887,184.45
13
$75,410.68
$904,928.14
14
$76,918.89
$923,026.71
15
$78,457.27
$941,487.24

Second Option
    
16
$80,026.42
$960,316.98
17
$81,626.94
$979,523.32
18
$83,259.48
$999,113.79
19
$84,924.67
$1,019,096.07
20
$86,623.17
$1,039,477.99



4.Condition of Premises. Tenant is currently in possession of the Premises, and
Tenant is familiar with the condition of the Premises. Tenant shall take the
Premises "as is", with no representations or warranties by Landlord. Neither the
Landlord nor its agents have made any representations with respect to the
Premises, the building or the land upon which it is erected, except as expressly
set forth herein or as may be agreed to, in writing, by both parties, and no
rights, easements, or licenses are acquired by the Tenant by implication or
otherwise except as expressly set forth in the provisions of this Lease.
5.Landlord’s Work.    
(a)In order to allow Tenant to expand its use of the Premises for the Permitted
Use, Tenant has requested that Landlord construct the New Building based on
building plans and specifications attached hereto as Exhibit C regarding a the
New Building of approximately 45,151 square feet (“Building Plans and
Specifications”), which have been approved by Tenant. The location of the New
Building shall be as shown on the Site Plan. Subject to the terms and conditions
contained in

3



--------------------------------------------------------------------------------



this Lease, Landlord hereby agrees to cause the performance of all work
necessary to complete the New Building in accordance with the Building Plans and
Specifications (the “Landlord Work”). Notwithstanding the foregoing, Landlord’s
obligations to construct the New Building shall at all time remain subject to
the availability of construction financing.
(b)Tenant shall be allowed, for the purpose of construction of the Landlord Work
a tenant improvement allowance in the amount of $3,768,000.00 ($83.38 per square
foot based on 45,191 square feet of space build out) (the “Tenant Improvement
Allowance”) which shall be used for build out, construction and/or design of the
Landlord Work. The Tenant Improvement Allowance shall be payable in accordance
with the terms of the Improvement Agreement. Tenant shall be responsible, at its
expense, for any and all cost above the Tenant Improvement Allowance necessary
to complete the Landlord Work (the “Tenant Improvement Contribution”.
(c)Tenant shall bear the cost, if any, of any modifications to the Landlord Work
requested by Tenant if modifications result in an increase in construction costs
and any architectural, engineering fees, or other design fees associated with
any Tenant-requested changes or modifications of the Building Plans and
Specifications after Tenant’s written approval of such costs (collectively,
“Tenant’s Changes”). Landlord will invoice Tenant for all costs and expense
associated with any Tenant Changes, and Tenant shall pay such any such invoice
to Landlord with thirty (30) days after the receipt thereof, unless Tenant has a
good faith challenge as to the amount. In the event that Tenant fails to pay any
invoice received from Landlord for Tenant Changes within such 30-day period,
Landlord shall have the right to amortize the amount of any invoice unpaid by
Tenant plus interest at a rate of eight percent (8%) per annum and the Fixed
Minimum Rent shall be increase thereby.
(d)Landlord shall use commercially reasonable efforts to cause the Landlord Work
to be Substantially Completed (as defined below) on or before January 1, 2016.
The New Building shall be deemed “Substantially Completed” for the purposes of
the Lease when (i) Landlord has completed the Landlord Work in substantial
accordance with the Building Plans and Specifications as approve by Tenant and
attached hereto, excluding only minor punch list items which do not materially
interfere with Tenant’s ability to occupy and use the New Building for its
intended purpose, as evidenced by a certificate of substantial completion
provided by Landlord’s architect or contractor (ii) Landlord has obtained a
permanent Certificate of Occupancy for the New Building (if required for Tenant
to be able to occupy all forty five thousand (45,151) square feet of space in
the New Building) (iii) the New Building must be completely closed in with all
glass installed and roof work complete, (iv) permanent utilities must be
installed and operational (including HVAC, gas, water and electricity, as well
as a fully operational electrical panel), and (v) the New Building is available
for occupancy by Tenant so that Tenant can use the New Building for the intended
purpose. Tenant shall, at no out-of-pocket costs to Tenant, use its best efforts
to assist Landlord as necessary to obtain the Certificate of Occupancy for the
New Building. Landlord or Landlord’s Contractor will provide to the designated
Tenant Construction Project Manager bi-weekly progress updates for the Landlord
Work including but not limited to: photos, 3 week look ahead on construction
schedule updates and applicable inspection progress with all applicable
governing authorities.
(e)Landlord shall notify Tenant’s project manager in writing at least thirty
(30) days prior to the date on which Landlord anticipates that the Landlord Work
will be Substantially Completed. Such notice shall state the date on which
Landlord anticipates that the Landlord Work will be Substantially Completed and
that the New Building will be available for occupancy by Tenant upon such date,
as well as issuance of the Final Certificate of Occupancy (the “Substantial
Completion Date”). Landlord will confirm the Substantial Completion Date with
Tenant’s project manager at least ten (10) days prior to the Substantial
Completion Date.

4



--------------------------------------------------------------------------------



(f)Within ten (10) business day after Landlord notifies Tenant that the Landlord
Work is Substantially Complete, Landlord or Landlord’s representative and
Tenant’s construction representative shall perform a final inspection and
generate a punch list (the “Tenant Inspection Punch List”). After the
inspection, Tenant shall provide Landlord with a copy of the Tenant Inspection
Punch List. Landlord shall diligently proceed to correct and complete all punch
list items listed on the Tenant Inspection Punch List within thirty (30) days of
receipt of Tenant Inspection Punch List.
(g)On the Substantial Completion Date, Landlord shall complete a Declaration of
Substantial Completion (the “Declaration”) in the form attached hereto as
Exhibit D, and deliver the completed Declaration to Tenant. Within twenty (20)
days after Tenant receives the completed Declaration from Landlord, Tenant shall
execute and return the Declaration to Landlord to confirm the Substantial
Completion Date and the Term unless Tenant disputes the date of Substantial
Completion. Failure to execute the Declaration shall not affect the Substantial
Completion Date.
(h)Notwithstanding any provision of the Lease to the contrary, during the course
of construction of the New Building and until the full and final completion of
the Landlord Work (the “Construction Period”), the following shall apply:
(i)Landlord, its employees, agents and contractors, shall have the right to
enter the Premises and maintain and carry on within the Premises such activities
as may be reasonably required, necessary, convenient or incidental to the
construction, inspection and completion of the New Building and the Landlord
Work, provided, however, Landlord, its employees, agents and contractors shall
at all times be required to conduct their construction activities and entries
into the Premises in a manner designed to avoid any material interference with
Tenant’s business operations.
(ii)Provided, Landlord abides by the requirements set forth above in Section 5
(f)(i), then Landlord shall not be liable to Tenant and Tenant shall have no
right to rent abatement or to terminate this Lease whatsoever based on Landlord
and its employees, agents and contractors construction activities occurring on
or within the Premises as long as Landlord’s work does not materially interfere
with Tenant’s use of the Premises.
(iii)Tenant, its employees, agents and contractors will not unreasonably
interfere with Landlord's employees, agents or contractors in the pursuit of
Landlord's performance of Landlord Work. Landlord also agrees not to materially
interfere with Tenant’s operations at the Premises during construction of the
New Building. Tenant hereby assumes all risks inherent in an ongoing
construction site on the Premises and release Landlord from any claim or cause
of action arising out of injury to person or property resulting from
construction activity on the Premises except as may arise from Landlord’s,
Landlord's employees, agents or contractors own negligence or intentional
misconduct.




(i)All work not within the scope of the Building Plans and Specifications,
including but not limited to furnishing and installing of telephones,
communication and computer cables, interior design services, furniture, and
office equipment, shall be furnished and installed by Tenant at Tenant’s
expense. Notwithstanding the foregoing, if provided for in the Building Plans
and Specifications, Landlord will put in the required line drops as specified by
Tenant for Tenant’s telephones, communication and computer cables and any other
installations as agreed to by the parties. Tenant’s contractors, subcontractors,
and labor shall be insured and acceptable to and approved by Landlord and shall
be subject to the administrative supervision of Landlord (which administrative
supervision shall be at no cost to Tenant).





5



--------------------------------------------------------------------------------



6.Rent. Tenant agrees to pay to Landlord on or before the first day of each
calendar month, in advance, during the Term, the monthly installment of Fixed
Minimum Rent as specified herein (as may be adjusted as set forth herein),
starting on the Commencement Date and continuing on the first day of each
calendar month thereafter during the Term. As is reflected in the definition of
“Fixed Minimum Rent” in Section 1 of this Lease, commencing on the first day of
the second (2nd) Lease Year, and on the first day of each Lease Year thereafter,
if any, during the Term, Fixed Minimum Rent shall be increased by an amount
equal to two percent (2%) of the amount of the Fixed Minimum Rent payable by
Tenant during the preceding Lease Year (the “Rent Adjustments”). Fixed Minimum
Rent will be paid to Landlord without notice or demand and without deduction or
offset, except as set forth herein, and as an independent covenant of all other
covenants of this Lease. Failure of Landlord to furnish to Tenant a statement
for amounts owed by Tenant within time as herein set forth shall not affect
Tenant's obligation to pay when such amounts are billed.
Notwithstanding the foregoing, the parties hereby agree that, in the event that
the New Building has not been Substantially Completed by the Commencement Date,
then beginning on the Commencement Date and continuing until the Substantial
Completion Date, the Fixed Minimum Rent” attributable to the New Building in the
amount of Sixteen Thousand One Hundred Fifty Five and 78/100 Dollars
($16,155.78) per month shall be abated and Tenant shall only pay Fixed Minimum
Rent in monthly installments of Thirty Seven Thousand Five Hundred Thirty Seven
and 50/100 Dollars ($37,537.50) until the Substantial Completion Date, and the
parties hereby agree that on the Substantial Completion Date, the “Fixed Minimum
Rent” of shall be based on the rent schedule set forth in Section 1.
Notwithstanding the foregoing, within sixty (60) days after the Substantial
Completion Date, Landlord and Tenant shall each have the right to verify the
square footage of the New Building. All measurements shall be from the exterior
face of each exterior wall. In the event Landlord’s measurement of the Premises
and Tenant’s measurement of the Premises is not the same, then Landlord and
Tenant shall select a third, independent architect (the cost and expenses of
which shall be divided equally between Landlord and Tenant) to make such
determination. If the determination of the square footage is not made prior to
the Substantial Completion Date, then Tenant shall commence paying Fixed Minimum
Rent for the New Building based upon the square footage set forth in Article 2
above, and Landlord and Tenant shall adjust such amounts retroactively to the
Fixed Minimum Rent once the actual square footage of the New Building has been
finally determined. The parties hereto shall operate in good faith in
determining the square footage of the New Building. In the event that Tenant
fails to re-measure the New Building within sixty (60) days from the Substantial
Completion Date, the New Building shall be deemed to be 45,191 rentable square
feet for the purposes of this Lease.


All amounts owing by Tenant to Landlord under or arising from this Lease,
including, without limitation, the Fixed Monthly Rent, shall be deemed and are
hereafter referred to occasionally as “rent” or “Rent”.
Should Tenant fail to pay any such rent or other monetary obligations when due,
then, beginning ten (10) days after written notice that Tenant has not paid the
outstanding amount owed, assuming there is no good faith challenge, Tenant shall
owe a late charge equal to five (5%) percent of the amount owing to cover
Landlord's extra expense involved in collecting such delinquent sums; provided,
however, that no written notice shall be necessary for monthly installments of
Fixed Minimum Rent, except as specifically set forth herein and after the first
time in any Lease Year, Tenant shall own such 5% late charge shall if Tenant has
not paid the Fixed Minimum Rent within ten (10) days after the date due date.
This Lease is intended by the parties to be a "Triple Net" Lease to the
Landlord, with the Landlord having no duty or obligation to repair or replace
any portion of the Premises or to expend any monies in connection therewith
except as expressly stated herein. Throughout the Term, Tenant shall be solely
responsible for the payment of all taxes, insurance, maintenance, repair, and
any and other costs, charges

6



--------------------------------------------------------------------------------



or expense, applicable to the Premises, the Tenant’s personal property, or
Tenant’s operations of its business in the Premises. Landlord agrees to transfer
any applicable warranties to Tenant.
7.Taxes. Tenant agrees to pay all Taxes as and when due and payable, before
fine, penalty, interest or cost may be added thereto. The term "Taxes" shall
mean all governmental imposes, levies, fees, taxes, assessments or charges of
every kind and nature whatsoever which are levied, assessed or imposed against
the Premises or any portion thereof or by reason of its ownership and operation
of the Premises (excluding any tax dealing with and local, state, or federal
income taxes, or business tax regarding Landlord’s operations) and its receipt
of rent therefrom including, without limitation, ad valorem taxes, real estate
taxes, any other tax on rents or real estate, water or sewer and all other
governmental exactions from time to time directly or indirectly assessed or
imposed upon the Premises, or any portion thereof, including any interest on the
same that may be incurred and/or the portion of the land upon which it is
situated, including all costs and fees paid or incurred by Landlord in
contesting, or in negotiating with the public authorities as to the amount of
such assessments, charges or taxes or the basis upon which the same shall be
assessed. Landlord may direct the taxing authority(ies) to send the statement(s)
directly to Tenant. Landlord further agrees that Tenant, in the name of Landlord
but at Tenant's sole expense, may protest any assessment before any taxing
authority or board, and may maintain any necessary legal action in reference to
said assessment or for the recovery of any taxes paid thereon. Tenant shall
provide to Landlord, upon request, official receipts of the appropriate taxing
authority, if available, or other evidence reasonably satisfactory to Landlord,
evidencing payment of any Taxes.
8.Tenant’s Additional Taxes. During the entire term of this Lease, Tenant shall
pay promptly when due all taxes imposed upon Tenant's business and upon all
personal property and improvements of Tenant used in connection therewith.
9.Services. Tenant shall contract directly for and pay all bills for
housekeeping services, waste removal, water, gas, electricity, telephone and
other utilities used by Tenant on the Premises. Excluding Landlord’s, Landlord's
employees, agents or contractors own negligence or intentional misconduct, the
interruption or inadequacy of any of the services described above, in whole or
in part, resulting from any failure or defect in the supply or character of
electricity or any other utility furnishing to the Premises by reason of any
requirement, act or omission of the public utility company serving the Premises
or for any other reason shall not render the Landlord liable in any respect,
shall not be construed as an eviction of Tenant, shall not work as an abatement
of Rent, and shall not relieve Tenant from the obligation to fulfill all of
Tenant’s covenants and agreements contained in this Lease. Notwithstanding the
foregoing, Tenant will not be responsible to pay and water or sewer access
charges.


10.Repairs. Tenant, at Tenant’s sole cost and expense, shall promptly make all
repairs and restoration, perform all maintenance, and make all replacements in
and to the Premises that are necessary or desirable to keep the Premises in
first class condition and repair, in safe and tenantable condition, and
otherwise in accordance with the requirements of this Lease. Tenant shall
maintain all fixtures, furnishings and equipment located in, or exclusively
serving, the Premises in clean, safe and sanitary condition, shall take good
care thereof and make all required repairs and replacements thereto. Tenant
shall suffer no waste or injury to any part of the Premises, and shall, at the
expiration or earlier termination of the Term, surrender the Premises in an
order and condition equal to their order and condition on the Commencement Date,
ordinary wear and tear excepted. Without limiting the generality of the
foregoing, Tenant, at Tenant’s sole cost and expense, shall promptly make all
repairs to (a) exterior and interior walls, roof, ceilings, exterior and
interior doors and windows and related hardware, foundation and structural
integrity of structure of the Premises, (b) any pipes, lines, ducts, wires or
conduits contained within the Premises, (c) Tenant’s signs, (d) any heating, air
conditioning, electrical, ventilating or plumbing equipment installed in or
serving the Premises, (e) all glass, window panes and doors, (f) any other
mechanical systems serving the Premises, (g) all paved parking areas, driveways
and walkways, and (h) all landscaping.

7



--------------------------------------------------------------------------------



11.Alterations. Tenant shall effect no structural or exterior alteration to the
Premises without the prior written consent of Landlord, which shall not be
unreasonably withheld, conditioned or delayed and any alteration or improvement
made within the Premises which results in any damage to the floor, ceiling or
walls of the Premises shall be repaired by Tenant and in any event at the
termination of the Lease. Except as otherwise provided, all alterations,
improvements and additions to the Premises, excluding Tenant’s trade fixtures or
equipment, attached or not, shall remain thereon at the termination of the Lease
and shall become the property of Landlord unless Landlord shall notify Tenant to
remove same, in which latter event Tenant shall comply to the end that the
Premises shall be restored to the same condition in which they were found prior
to the commencement of work resulting in the alterations, improvements and
additions.
12.Furniture and Fixtures. Tenant may install furniture and fixtures within the
Premises at Tenant's sole expense and the same shall remain Tenant's property if
Tenant removes such furniture and fixtures prior to the expiration of the Lease.
If the removal or installation of such furniture and fixtures results in any
damage to the Premises, Tenant shall repair same to the end that the Premises
shall be restored to the condition in which they were found immediately prior to
the installation, normal wear and tear excepted.
13.Use. Tenant shall use the Premises solely for the Permitted Uses and for no
other use or purpose. Further, Tenant, at Tenant’s expense, shall comply with
all laws, rules, orders, ordinances, directions, regulations and requirements of
federal, state, county and municipal authorities pertaining to Tenant’s use and
occupancy of the Premises, occupancy of the Facility and all personal property
and fixtures located thereon, whether now or hereafter in effect (“Laws”),
including, without limitation, including, without limitation, the Occupational
Safety and Health Act, and the Americans with Disabilities Act. Landlord will
deliver the New Building in compliance with all federal, state and local codes,
including compliance with the Americans with Disability Act (“ADA”). If, after
Substantial Completion and occupancy of the New Building by Tenant, the Premises
must be modified or any other action must be undertaken in the future to comply
with the Americans With Disabilities Act or any similar federal, state or local
statute, law, or ordinance relating applicable to the Premises, Tenant shall be
responsible for such modification or action (including the payment of all costs
incurred in connection therewith). Tenant save Landlord harmless from penalties,
fines, costs, expenses or damages resulting from failure to do so.
Notwithstanding the foregoing, Landlord hereby certifies that all construction
work completed by Landlord in connection with the Landlord Work will comply with
all codes, laws and regulations including but not limited to the Occupational
Safety and Health Act, and the Americans with Disabilities Act.


14.Hazardous Waste.
(a)    In General. Excluding any pre-existing Hazardous Materials not caused by
Tenant or any agents, contractors, employees, licensees, or invitees (provided
such invitees are found within the Premises and under Tenant’s direct control)
of Tenant, Tenant shall not use, generate, manufacture, produce, store,
transport, treat, dispose of or permit the escape or release on, under, about or
from the Premises, or any part thereof, of any Hazardous Materials. As used
herein, “Hazardous Materials” means any chemical, compound, material, substance
or other matter that: (a) is defined as a hazardous substance, hazardous
material or waste, or toxic substance under any Hazardous Materials Law, (b) is
regulated, controlled or governed by any Hazardous Materials Law or other
applicable law, (c) is petroleum or a petroleum product, or (d) is asbestos,
formaldehyde, a radioactive material, as defined by federal or state law as a
Hazardous Material. As used herein, “Hazardous Materials Law” means any and all
federal, state or local laws, ordinances, rules, decrees, orders, regulations or
court decisions relating to hazardous substances, hazardous materials, hazardous
waste, toxic substances, environmental conditions on, under or about the
Premises, or soil and ground water conditions, including, but not limited to,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Resource Conservation and Recovery Act, the Hazardous Materials
Transportation Act, any other law or legal requirement concerning hazardous or
toxic substances, and any

8



--------------------------------------------------------------------------------



amendments to the foregoing. If Tenant’s Permitted Use requires the use and/or
storage of any Hazardous Materials on, under or about the Premises, Tenant shall
provide written notice to Landlord, prior to final execution of this Lease, of
the identity of such materials and Tenant’s proposed plan for the use, storage
and disposal thereof; such use, storage and disposal shall be subject to
Landlord’s approval, in Landlord’s sole and absolute discretion. If Landlord
approves such proposed use, storage and disposal of specific Hazardous
Materials, Tenant may use and store upon the Premises only such specifically
approved materials and shall comply with any conditions to such approval as
Landlord may reasonably impose in its sole and absolute discretion. Tenant shall
fully and promptly comply with all Hazardous Materials Laws at all times during
the Lease Term, and at the expiration or earlier termination of the Lease Term,
Tenant shall remove and dispose of all Hazardous Materials stored by Tenant, its
agents, employees, suppliers, contractors, subtenants, successors and assigns on
the Premises, and Tenant shall remove and dispose of all Hazardous Materials any
other Hazardous Materials affecting the Premises resulting from the use or
occupancy thereof by Tenant or its agents, employees, suppliers, contractors,
subtenants, successors and assigns, in accordance with any ordered remediation
plan as issued by any environmental governmental agency having jurisdiction.
Notwithstanding the foregoing, Landlord consents to Tenant’s above-ground use,
storage, transport and off-site disposal of products containing small quantities
of Hazardous Materials (e.g., cleaning solutions and materials), provided Tenant
shall handle, use, store, transport and dispose of such Hazardous Materials in a
safe and lawful manner and in accordance with all applicable manufacturer’s
recommendations and shall not allow such Hazardous Materials to contaminate the
Premises.
(b)    Indemnity. Tenant shall indemnify, protect, defend and hold Landlord (and
its partners, joint venturers, shareholders, affiliates and property managers,
and their respective officers, directors, employees and agents) and Landlord’s
mortgagee(s) harmless from and against any claim, demand, investigation,
proceeding, action, suit, judgment, award, fine, lien, loss, damage, expense,
charge or cost of any kind or character and liability (including reasonable
attorneys’ fees and court costs) arising out of, in connection with, or directly
or indirectly arising out of the use, generation, manufacture, production,
storage, treatment, release, disposal or transportation of Hazardous Materials
by Tenant, or any successor, assignee or subtenant of Tenant, or their
respective agents, contractors, employees, licensees, or invitees (provided such
invitees are found within the Premises and under Tenant’s direct control), on,
under, about or from the Premises, including, but not limited to, all
foreseeable and unforeseeable costs, expenses and liabilities related to any
testing, repair, cleanup, removal costs, detoxification or decontamination and
the preparation and implementation of any closure, remedial action, site
assessment costs or other required plans in connection therewith required by any
governmental authority having jurisdiction thereof, and any foreseeable or
unforeseeable consequential damages. Any defense of Landlord pursuant to the
foregoing indemnity shall be by counsel reasonably acceptable to Landlord.
Neither the consent by Landlord to the use, generation, storage, release,
disposal or transportation of Hazardous Materials nor Tenant’s strict compliance
with all Hazardous Materials Laws shall excuse Tenant from Tenant’s
indemnification obligations hereunder. The foregoing indemnity shall be in
addition to and not a limitation of the other indemnification provisions of this
Lease. Tenant’s obligations under this Section shall survive the termination or
expiration of this Lease. Notwithstanding the foregoing, Tenant will have no
responsibility to indemnify Landlord for any pre-existing environmental
contamination or Hazardous Materials not caused by Tenant or any agents,
contractors, employees, licensees, or invitees (provided such invitees are found
within the Premises and under Tenant’s direct control) or Tenant.
(c)    Reporting. Tenant shall notify Landlord in writing immediately after any
of the following: (i) Tenant has actual knowledge, or has reasonable cause to
believe, that any Hazardous Materials have been released, discharged or located
on, under or about the Premises, regarding

9



--------------------------------------------------------------------------------



actionable levels of Hazardous Materials, (ii) Tenant receives any written
warning, notice of inspection, notice of violation or alleged violation, or
Tenant receives notice or knowledge of any proceeding, investigation, order or
enforcement action, under any Hazardous Materials Law concerning the Premises,
or (iii) Tenant receives written notice of any claims made by any third party
concerning the Premises respecting Hazardous Materials.
15.Tenant's Signs and Advertising. Tenant, at its expense, shall furnish and
install, and maintain at an appropriate location(s) on the exterior of the
Premises, an identification sign of such design, content, form and material as
may be reasonably approved by Landlord in writing and as may be approved by the
applicable governmental authorities.
16.Landlord's Privileges. In addition to the other rights and privileges of
Landlord herein or by law granted, Landlord shall have the following rights and
privileges:
(a)    To go upon and inspect the Premises at any reasonable time that, except
in the event of an emergency, does not materially interfere with Tenant’s
operation or during any key market sales events and at Landlord's option make
repairs, alterations and additions thereto, which right, in the event of an
emergency, shall include the right of Landlord to forcibly enter said Premises
without rendering Landlord or Landlord's agents or employees liable therefor;
(b)    To display "For Rent" or “For Sale” signs within the Premises at
prominent locations at any time within the last six (6) months of the term of
this Lease.
17.Damages to Premises.
(a)    In the event of any partial damage (defined to mean damage or
destruction, other than to Tenant owned alterations, the repair cost of which
damage or destruction is less than fifty percent (50%) of the then replacement
value of the Premises (not including the value of the Land) just prior to said
damage or destruction) or loss by fire or other casualty whatsoever to the
Improvements or any part or portion thereof during the Term, Tenant shall give
immediate written notice thereof to Landlord if the same equals or exceeds
$50,000.00, and shall, without regard to the availability and adequacy of
insurance proceeds for such purposes, with reasonable diligence at Tenant’s sole
cost and expense, complete all necessary Repairs. Tenant covenants and agrees to
commence efforts to settle the insurance claim promptly after any event of loss
or casualty and to expeditiously, diligently and continuously prosecute such
efforts to settlement, or failing settlement, the commencement of litigation. In
the event that settlement or collection cannot be obtained within one hundred
eighty (180) days after such casualty or loss, and Tenant has failed to
diligently pursue such claim, Landlord shall have the right, but not the
obligation, to commence Repairs or to declare an Event of Default. If any part
or portion of the Improvements is damaged or lost as a result of such fire or
other casualty, Tenant shall likewise, without regard to the availability and
adequacy of insurance proceeds for such purpose, repair the part or portion of
the Premises so damaged or lost. Such Repairs shall be without cost, charge or
expense of any kind to Landlord. Notwithstanding any other provisions hereof, if
the Improvements are partially damaged during the last two (2) years of this
Lease, if the cost of repair exceeds twenty-five percent (25%) of the
replacement value of the Premises (not including the value of the Land),
Landlord or Tenant shall have the right to terminate this Lease by written
notice to the other not later than forty-five (45) days from the date of damage
and all insurance proceeds (except for insurance proceeds for Tenant’s personal
property) resulting from such casualty shall be paid over to Landlord and
Landlord shall have the right to adjust, compromise and settle any and all
claims related thereto in its sole and absolute discretion without any liability
to Tenant whatsoever, and Tenant shall have no further obligations under the
Lease.

10



--------------------------------------------------------------------------------



(b)    In the event that, during the Term, any of the Improvements shall be
totally destroyed (defined to mean damage or destruction, other than to Tenant
owned alterations, the repair cost of which damage or destruction is fifty
percent (50%) or more of the then replacement value of the Premises (not
including the value of the Land) just prior to said damage or destruction), or
so substantially damaged by fire or other casualty whatsoever that the Repairs
would be impracticable or the use of the Premises would not be economically
feasible after Repairs, as determined by Tenant in its reasonable discretion,
Tenant shall give prompt written notice thereof to Landlord, and shall either
(a) without regard to the availability and adequacy of insurance proceeds,
proceed with reasonable diligence, to demolish and remove the ruins and complete
the Repairs, or (b) within thirty (30) days of the date of the aforesaid written
notice, give Landlord a further written notice electing to cancel this Lease
with a termination date thirty (30) days after said further written notice. In
the event that Tenant elects to cancel the Lease, all insurance proceeds (except
for insurance proceeds for Tenant’s personal property) resulting from such
casualty shall be paid over to Landlord or the holder of any first mortgage lien
on Landlord’s fee interest in the Premises the “First Mortgage”), if required to
do so, and Landlord or the holder of the First Mortgage shall have the right to
adjust, compromise and settle any and all claims related thereto in its sole and
absolute discretion without any liability to Tenant whatsoever, and Tenant shall
have no further obligations under the Lease. In any event, demolition, removal
and construction (in the event that Tenant does not elect to cancel this Lease)
shall be without cost, charge or expense of any kind to Landlord. The
replacement Improvements so to be constructed shall be as nearly as possible of
a size, type and character equal to the damaged or destroyed Improvements, shall
have a net rentable area which is not less than the net rentable area of such
Improvements, shall be of a quality of not less than the quality of such
Improvements, as the same existed immediately prior to such damage or
destruction, shall include all articles necessary for the operation of such
replacement Improvements, and shall be of a quality not less than the quality of
the items of the Improvements which were damaged or destroyed by such fire or
other casualty. Before commencing the construction of any replacement
Improvements, Tenant shall submit copies of the plans and specifications
therefor to Landlord for Landlord’s approval, which approval shall not be
unreasonably withheld or delayed.
(c)    If any damage or destruction mentioned in Sections 17(a) or 17(b) hereof
does not result in the termination of this Lease and the insurance proceeds are
in an amount of $50,000.00 or less and are paid under any insurance policy, such
insurance proceeds shall be paid over to Tenant, and Tenant shall hold the same
to be used first for the payment of the entire cost the Repairs and any part or
portion thereof before using the same for any other purpose.
(d)    In the event that the damage or destruction does not result in the
termination of the Lease and if the aggregate insurance proceeds received by
reason of any single instance of damage or destruction to the Improvements shall
be greater than $50,000.00, such insurance proceeds shall be paid over to a
mutually acceptable escrow agent (“Escrow Agent”) be held and disposed of as
provided in Section 17(e).
(e)    Escrow Agent shall hold all insurance proceeds deposited with it pursuant
to Section 17(d) hereof until receipt by the Escrow Agent of:
(i)    A certificate of Tenant (“Repair Certificate”) dated not more than 10
days prior to the date of such receipt (A) requesting the payment of a specified
amount of insurance proceeds; (B) describing in reasonable detail the work and
materials applied to the Repairs since the date of the last Repair Certificate;
(C) stating that such specified amount does not exceed the cost of such work and
materials; and (D) stating that such work and materials have not previously been
made the basis of any request for or any withdrawal of money; and

11



--------------------------------------------------------------------------------



(ii)    A certificate of Tenant’s architect or engineer, licensed in the State
of South Carolina (respectively, “Tenant’s Architect” or “Tenant’s Engineer”),
stating (A) that the work and materials described in the accompanying Repair
Certificate were satisfactorily performed and furnished and were necessary,
appropriate or desirable to the Repair of the Improvements, in accordance with
the plans and specifications therefor; (B) that the amount specified in such
Repair Certificates is not in excess of the cost of such work and materials; and
(C) the additional amount, if any, required to complete the Repairs; and
(iii)     Waivers of lien from all contractors and subcontractors for work
performed and materials supplied, if requested by Landlord. The parties
acknowledge that such waivers may be conditioned on receipt by the contractor or
subcontractor of payment for the work performed and materials supplied.
(f)    Upon receipt by Escrow Agent of all the deliveries pursuant to Section
17(e) hereof, Escrow Agent shall pay to Tenant the amount of the insurance
proceeds specified in the Repair Certificate; provided however, that the balance
of insurance proceeds shall not be reduced below the amount specified in the
certificate of Tenant’s Architect or Tenant’s Engineer as the amount required to
complete the Repair. Each such payment shall be held by Tenant in trust and
shall be used solely by Tenant for the payment of the cost of the work and
materials described in the Repair Certificate, or if such cost or any part
thereof has theretofore been paid by Tenant out of its own funds, then for the
reimbursement to Tenant of any such cost or part thereof so paid by it. If there
shall remain on deposit with Escrow Agent any balance of insurance proceeds
after (a) the Repairs have been completed, as evidenced by a certificate of such
Tenant’s Architect or Tenant’s Engineer delivered to the Escrow Agent, and (b)
all work, materials, and professional services supplied in connection therewith
shall have been paid for in full, as evidenced by a certificate from Tenant,
such balance of insurance proceeds shall be paid to Tenant.
(g)    Notwithstanding the foregoing, provided that Tenant has deposited with
Escrow Agent all insurance proceeds to be deposited pursuant to Section 17(d)
together with all other funds necessary to complete the Repairs, including but
not limited, the applicable deductible, and provided that Tenant has waived all
rights to terminate this Lease provided in this Section 17, then Landlord, upon
written request from Tenant, shall undertake such Repairs on behalf of Tenant
and follow the same payment process as outlined in Section 17(e)(i) through
(iii) and (f). Tenant shall be responsible, at its expense, for any and all cost
above insurance proceeds necessary to complete the Repairs (the “Tenant Repair
Contribution”). Landlord will invoice Tenant for all costs and expense
associated with any Tenant Repair Contribution, and Tenant pay such any such
invoice to Landlord with thirty (30) days after the receipt thereof, unless
Tenant has a good faith challenge as to the amount.
(h)    Upon the expiration of this Lease however caused, any insurance proceeds
then held by the Escrow Agent, if applicable will be paid to Landlord or if held
by Tenant, shall be paid to Landlord.
(i)    Subject to Tenant’s right of termination under Sections 17(a) and 17(b),
no destruction of or damage to the Improvements or any part or item thereof, by
fire or other casualty whatsoever, whether such damage or destruction be partial
or total or otherwise, shall entitle or permit Tenant to surrender or terminate
this Lease, except as set forth herein.
(j)    For the purposes of the Lease, the term “Improvements” shall mean all
buildings and improvements comprising any portion of the Premises, including the
Buildings, and all replacements thereof and additions thereto, all walkways,
parking and road improvements of whatever nature, utility and sewage lines (to
the extent to Landlord’s interest therein) and all

12



--------------------------------------------------------------------------------



apparatus, machinery, devices, fixtures, appurtenances and equipment necessary
for the property operation and maintenance of the foregoing now owned by
Landlord or hereafter acquired by Tenant pursuant hereto and attached to and
used in connection with the Buildings and the Land, and the term “Repairs” shall
mean all repairs, replacements, restoration, reconstruction and other work
necessary to return the Premises (or any portion thereof) damaged or destroyed
by fire or other casualty as nearly as possible to the condition the same were
in immediately prior to such damage.
18.Eminent Domain. From and after the Commencement Date, Tenant shall have the
following rights in the event of a taking of the entire Premises or any part
thereof, by reason of any exercise of the power of eminent domain, including any
transfer in lieu thereof:
(a)     Total Permanent.   In the event of a taking of the entire Premises or,
in the reasonable judgment of Landlord and Tenant, a substantial portion as
would render the balance of the Premises incapable of being used by Tenant for
Tenant's Permitted Uses, the Lease shall terminate upon the date that possession
is surrendered to the condemning authority, at which time all rights and
obligations between the parties shall cease and rent and other charges payable
by Tenant under the Lease shall be apportioned.  Landlord shall be entitled to
that portion of the award received for the taking of the real property within
the Premises, including all improvements.  Tenant shall have the right to make a
claim against the condemnor for Tenant’s trade fixtures, furnishings, signs,
fixtures and equipment and other personal property located on the Premises or
any other claim as authorized by statute, whether or not such a claim reduces
the sums otherwise payable by the condemnor to the Landlord.  Except as to those
rights of recovery or allocation expressly set forth in this Section, Tenant
hereby assigns all claims against the condemnor to Landlord.


(b)     Partial Permanent.  In the event of a taking of less than the entire
Premises or, in the reasonable judgment of Landlord and Tenant, less than such a
substantial portion as would render the balance of the Premises incapable of
being used by Tenant for Tenant's Permitted Uses, Tenant shall be entitled to a
reduction of rent in such amount as shall be just and equitable. 
Tenant reserves the right to make a claim for Tenant’s trade fixtures,
furnishings, signs, fixtures and equipment and other personal property which
shall be payable to Tenant. 


(c)     Total Temporary.   In the event of a taking of the entire Premises or,
in the reasonable judgment of Landlord and Tenant, a substantial portion as
would render the balance of the Premises incapable of being used by Tenant for
Tenant's Permitted Uses for a period of six (6) months or less, the Lease shall
remain in full force and effect, and Tenant shall be entitled to the entire
award granted for the fee owner, Landlord and Tenant.  In consideration of such
entire award, Tenant shall not be entitled to any reduction of rent or other
charges payable by Tenant under the Lease, all of which shall continue to accrue
and be owing by Tenant during the period of such taking, provided, however, that
if such taking shall extend beyond six (6) months, the taking shall, at the
option of Tenant, be considered permanent and Tenant shall be entitled to all
rights, damages and awards pursuant to Section 17(a) of the Lease.
(d)     Partial Temporary.  In the event of a taking of less than the entire
Premises or, in the reasonable judgment of Landlord and Tenant, less than such a
substantial portion as would render the balance of the Premises incapable of
being used by Tenant for Tenant's Permitted Use, for a period of six months or
less, Tenant shall be entitled to the entire award granted for the fee owner,
Landlord and Tenant.  In consideration of such entire award and assuming such

13



--------------------------------------------------------------------------------



award is at least equal to six (6) month’s rent and additional rent, Tenant
shall not be entitled to any reduction of rent or other charges payable by
Tenant under the Lease.
(e)     General.   Should Landlord and Tenant be unable to agree as to the
division of any single award (if such award is to be apportioned between
Landlord and Tenant under the terms of this Section) or the amount of any
reduction of rents and other charges payable by Tenant under the Lease, such
dispute shall be submitted for resolution to the court exercising jurisdiction
of the condemnation proceedings, each party bearing its respective costs for
such determination. 
Landlord represents and warrants that at the Effective Date it has no actual or
constructive knowledge of any proposed condemnation of any part of the Premises.


19.Default. Each of the following shall be deemed an “Event of Default“ by
Tenant and a material breach of this Lease:
(a)    If Tenant shall fail to pay any Rent, or any part thereof, as and when
the same shall become due and payable, and such failure shall continue for a
period of ten (10) days after written notice;
(b)    If Tenant shall desert or abandon the Premises or fail to operate its
business therein, and such desertion, abandonment or failure to operate shall
continue for a period of fifteen (15) days after written notice by Landlord,
excluding damage or destruction, condemnation, re-modeling or Force Majeure;
(c)    If Tenant shall default under the terms of any leasehold financing;
(d)    If Tenant shall fail to keep or perform or abide by any other
requirement, term, condition, covenant or agreement of this Lease or of the
rules and regulations now in effect or hereafter adopted or of any notice given
Tenant by Landlord pursuant to the terms of this Lease and either such default
shall continue for a period of thirty (30) days after written notice thereof
from Landlord to Tenant, or, in the case of a default or a contingency with is
susceptible of being cured but which cannot with due diligence be cured within
such period of thirty (30) days, Tenant fails to commence with all due diligence
within such period of thirty (30) days to cure the same and thereafter to
continuously prosecute the curing of such default with all due diligence (it
being intended that in connection with a default susceptible of being cured but
which cannot with due diligence be cured within such period of thirty (30) days
that the time of Tenant within which to cure the same shall be extended for such
period as may be necessary to complete the curing thereof continuously and with
all due diligence but in no event to exceed one hundred twenty (120) days in the
aggregate unless Tenant demonstrates that the default is not susceptible of a
cure within one hundred twenty (120) days despite the due diligence of Tenant by
reason of matters outside of Tenant’s control (it being agreed that insufficient
funds shall not excuse Tenant’s performance), in which case the period allowed
to cure such default shall be extended for a commercially reasonable time);
(e)    The sale of Tenant’s interest in the Premises under attachment, execution
or similar legal process, or if Tenant is adjudicated as bankrupt or insolvent
under any state bankruptcy or insolvency law or an order for relief is entered
against Tenant under the U.S. Bankruptcy Code, 11 U.S.C. Sections 101 et seq.
(the “Bankruptcy Code”), and such adjudication or order is not vacated within
ten (10) days;
(f)     The commencement of a case under any chapter of the Bankruptcy Code by
or against

14



--------------------------------------------------------------------------------



Tenant, or the filing of a voluntary or involuntary petition proposing the
adjudication of Tenant as bankrupt or insolvent, or the reorganization of
Tenant, or an arrangement by Tenant with its creditors, unless the petition is
filed or case commenced by a party other than Tenant and is withdrawn or
dismissed within thirty (30) days after the date of its filing;
(g)    The appointment of a receiver of trustee for the business or property of
Tenant, unless such appointment shall be vacated within ten (10) days of its
entry;
(h)    The making by Tenant of an assignment for the benefit of its creditors,
or if in any other manner Tenant’s interest in this Lease shall pass to another
by operation of law;
20.Remedies.
(a)    Upon the occurrence of an Event of Default and the failure to cure same
as hereinabove provided, the Landlord shall have all rights and remedies allowed
at law, in equity, by statute, including, but not limited to the right of
summary ejectment and otherwise, and in addition, without notice or demand,
Landlord may:
(i)    Terminate the Lease, in which case Tenant shall peaceably quit and
surrender the Premises to Landlord.
(ii)    With or without terminating the Lease, and with or without legal
process, by summary proceedings, ejectment or otherwise, terminate Tenant's
right to possession of the Premises, and re-enter and retake possession of the
Premises; provided, however, even though Landlord may have reentered the
Premises without terminating this Lease, Landlord may elect thereafter to
terminate this Lease. Tenant’s liability under the Lease shall survive
Landlord’s re-entry and repossession of the Premises, the institution of summary
proceedings, and the issuance of any warrants with respect thereto. Landlord may
relet the Premises on such terms and conditions (which may include concessions
or free rent or alterations of the Premises) as Landlord, in its sole
discretion, may determine. If the full rental reserved under this Lease and any
of the costs, expenses or damages described below shall not be realized by
Landlord, Tenant shall be liable for all damages sustained by Landlord,
including any Rent deficiency. For purposes of the deficiency in Rent that would
have been due under this Lease during any period following Landlord’s election
to accelerate Rent, deficiency means the excess of the future rent that would
have been payable under this Lease over the rental value of the Premises for the
balance of the Term. If, at the time that damages are to be determined under
this section Landlord has relet the Premises in whole or in part, then the
deficiency in Rent means the excess of the future rent that would have been
payable under this Lease over the future rent called for in the re-lease during
the remainder of the Term. Tenant also shall be liable for all of the Landlord’s
costs associated with Tenant’s default and any attempts by Landlord to relet the
Premises, including Landlord’s reasonable attorney’s fees, brokerage fees,
construction costs, tenant allowances, and expenses incurred in taking the
actions set forth in this section in order to place the Premises in first class
condition and to re-let the Premises, all of which shall constitute additional
Rent. Landlord, in preparing the Premises for reletting, may make alterations,
repairs or replacements in the Premises as Landlord determines advisable, and
the making of the alterations, repairs or replacements shall not operate to
release Tenant from liability under this Lease. Landlord agrees to mitigate its
damages. Tenant shall not be entitled to receive the excess or any credit with
respect to the excess, if any, of net rent collected over the sums payable by
Tenant to Landlord.

15



--------------------------------------------------------------------------------



(iii)    Accelerate all Rent owing under the Lease for the remainder of the Term
and immediately collect the same from Tenant, together with all other charges
due or thereafter accruing and such other damages as are caused by Tenant's
default. In this regard, Tenant shall remain liable to Landlord for the total
rental due hereunder (which may at Landlord’s election be accelerated to be due
and payable in full as of any default and recoverable as damages in a lump sum,
subject to a discount rate of five percent (5%) per annum of future payments) as
would have been payable by Tenant for the remainder of the term less the rentals
actually received from any reletting or, at Landlord’s election, less the
reasonable rental value of the Premises for the remainder of the Term.
Termination of Tenant's right to possession shall not relieve Tenant of its
liability hereunder and the obligations created hereby shall survive any such
termination.
(iv)    Perform, on behalf and at the expense of Tenant, any obligation of
Tenant under this Lease which Tenant has failed to perform and of which Landlord
shall have given Tenant notice, the cost of which performance by Landlord,
together with interest thereon at the Default Rate from the date of such
expenditure, shall be deemed additional rent and shall be payable by Tenant to
Landlord upon demand. Notwithstanding the provisions of this subsection and
regardless of whether an Event of Default shall have occurred, Landlord may
exercise the remedy described in this subsection without any notice to Tenant if
Landlord, in its good faith judgment, believes it would be materially injured by
failure to take rapid action or if the unperformed obligation of Tenant
constitutes an emergency.
(b)    Tenant shall be liable to Landlord for all costs Landlord shall incur in
repossessing or reletting the Premises or collecting sums due to Landlord,
including court costs and reasonable attorneys' fees. Tenant shall have no
recourse against Landlord should Landlord exercise said rights in accordance
with this Section.
(c)    Any loss of rent and other damages sustained by Landlord may be recovered
by Landlord: (i) either before or after any reletting; (ii) in one or more
separate actions, from time to time in Landlord’s discretion, as loss of rents
or damages shall accrue; or (iii) in a single proceeding deferred until the
expiration of the Term, in which event Tenant hereby agrees that the cause of
action shall not be considered to have accrued until the original date of
expiration of the Term. Nothing in this Lease shall be construed to require
Landlord to wait until this Lease or the Term would have expired had there been
no default by Tenant or no cancellation or termination. Any suit or action
brought to collect any rent or damages for any portion of the Term shall not in
any manner prejudice the right of Landlord to collect any rent or damages for
any subsequent period by a similar proceeding. All amounts due under this
section, including all reasonable attorneys’ fees and other Landlord expenses,
shall be considered rent and may be recovered by Landlord in the same manner as
rent. Landlord shall be entitled to any deficiency in rent upon demand.
(d)    Upon Landlord’s reentry and repossession of the Premises, Landlord may
(i) remove all property from the Premises, and may store such property in a
public warehouse or elsewhere at the cost of and for the account of Tenant
without resort to legal process and without Landlord being deemed guilty of
trespass or becoming liable for any loss or damage occasioned thereby; or (ii)
sell all or any part of such property at public or private sale, except for such
personal property that is exempt from sale under execution or attachment. Tenant
agrees that five (5) business days’ prior notice of any public or private sale
shall constitute reasonable notice. The proceeds of any such sale shall be
applied, first, to the payment of all costs and expenses of conducting the sale
or caring for or storing such property, including all reasonable attorneys’
fees; second, toward the payment of any indebtedness, including (without
limitation) indebtedness for

16



--------------------------------------------------------------------------------



Rent, which may be or may become due from Tenant to Landlord; and third, to pay
the Tenant, on demand, any surplus remaining after all indebtedness of Tenant to
Landlord has been fully paid.
21.Landlord's Performance For Account of Tenant. If Tenant shall continue in
default in the performance of any of the covenants or agreements herein
contained after the expiration of the time limit hereinabove set forth for the
curing of said default(s) including written notice, then Landlord may cure said
default(s) on behalf of Tenant. Any amount paid or expense or liability incurred
by Landlord in the performance of any such matter for the account of Tenant
shall be deemed to be additional rent. Nothing contained herein shall be
construed to prevent Landlord from immediately collecting from Tenant by suit or
otherwise, any such sums with interest at the Default Rate.
22.Insurance.
(a)    Tenant, at its sole cost and expense, shall throughout the Term procure
and maintain:
(i)    Comprehensive (direct physical loss) extended coverage multiperil
casualty insurance on the Improvements and all parts or portions thereof
including coverage against loss or damage by fire, collapse, lightning,
electrical short circuit, water damage, windstorm, tornado, hail, flood (if
available), vandalism, sprinkler leakage, subsidence, debris removal, demolition
and malicious mischief and against loss or damage by such other, further and
additional risks as now are or hereafter may be embraced by the standard
extended coverage forms of endorsements, in each case (i) in an amount equal to
not less than 100% of their “Full Insurable Value,” which for purposes of this
Lease shall mean actual replacement value (exclusive in the case of the
Improvements of costs of excavations, foundations and footings and shall not
include the cost of the land); (ii) containing an agreed amount endorsement with
respect to the Improvements or any part or portion thereof waiving all
co-insurance provisions; and (iii) containing an endorsement that all covered
losses will be paid on a replacement cost basis; and (iv) providing for
reasonable deductibles per loss;
(ii)    Comprehensive general liability insurance with a limit of not less than
$2,000,000.00 combined single limit per occurrence for bodily injury or property
damage or commercial general liability insurance with a limit of not less than
$2,000,000.00 per occurrence and $3,000,000.00 aggregate per location
endorsement for bodily injury and property damage, including, in both instances,
personal and advertising injury coverages with a limit of not less than
$2,000,000.00 per occurrence; provided, however that Landlord shall have the
right to increase the above required minimum limits upon written notice to
Tenant in the event Landlord determines such amounts to be inadequate based on
the then existing economic conditions, not more often than once every five (5)
years;
(iii)    Boiler and pressure vessel and miscellaneous equipment insurance,
including steam pipes, air conditioning systems, electric motors, air tanks,
compressors and pumps, in such amounts as Landlord may reasonably require;
(iv)    Business interruption insurance which shall include all of the risks set
forth in this Section 21(a) and shall be in an amount not less than the
aggregate of Fixed Rent payable hereunder for the twelve (12) months preceding
the insured casualty;
(v)    Workers’ compensation insurance in an amount not less than the minimum
amount required by applicable law and adequate employee’s liability insurance
covering all persons employed by Tenant at the Premises; and

17



--------------------------------------------------------------------------------



(vi)    At all times when Tenant Alterations are being made, Tenant shall have
insurance providing the following coverage for its Tenant Alterations (i)
owner’s contingent or protective liability insurance covering claims not covered
by or under the terms or provisions of the above mentioned comprehensive general
public liability insurance policy; (ii) contractual liability insurance covering
the indemnity contained in this Lease; and (iii) builder’s risk completed value
coverage (A) for 100% of the contract price; (B) on a nonreporting form; (C)
deleting all co-insurance provisions; (D) against all risks insured against
pursuant to Section 21(a)(i) hereof, and (E) including permission to occupy the
Premises.
(vii)    Such other insurance and in such amounts as may from time to time be
reasonable required by Landlord or any mortgagee of the Property, with such
increases not more often than one every five (5) years.
(b)    All of the Comprehensive casualty and general liability insurance
required of Tenant under this Lease shall name Landlord and its designee(s) as
additional insureds and all insurance certificates shall be issued in the names
and for the benefit of Landlord, its designee(s), and Tenant. Such policies
shall be issued by one or more responsible insurance companies satisfactory to
Landlord and licensed to do business in the State where the Premises is located.
Further, all such insurance carried by Tenant shall provide as follows: (a) such
insurance may not be canceled or amended with respect to Landlord (or its
designee(s)), except upon thirty (30) days prior written notice by registered
mail to Landlord (and such designee(s)), by the insurance company as required by
the policies; and (b) Tenant shall be solely responsible for payment of premiums
for such insurance. In the event Tenant fails to furnish such insurance, and
after written notice Tenant fails to obtain such insurance coverage, Landlord
may obtain such insurance, without the obligation to do so, and the premiums
shall be paid by Tenant to the Landlord upon demand.
(c)    Excluding Landlord’s negligence or misconduct, Tenant will indemnify,
save harmless, and defend Landlord promptly and diligently at Tenant's sole
expense from and against any and all claims and demands in connection with any
accident, injury or damage whatsoever caused to any person or property arising
directly or indirectly out of Tenant's initial construction, alteration,
renovation, remodeling and/or fixturing of the Premises (whether or not
occurring prior to the Commencement Date hereof), or out of the business
conducted in the Premises or occurring in, on or about the Premises or any part
thereof, or arising directly or indirectly from any act or omission of Tenant or
any of its contractors, subcontractors or concessionaires or subtenants or their
respective licensees, servants, agents, employees, contractors or
subcontractors, and from and against any and all costs, expenses and liability
incurred in connection with any such claim or proceeding brought thereon. The
comprehensive general liability insurance or commercial general liability
insurance maintained by Tenant shall specifically insure the contractual
obligations of Tenant as set forth herein.
(d)    Notwithstanding anything to the contrary herein, Tenant expressly waives
any right of recovery against Landlord it may have by virtue of any loss or
damage to the Premises, or anyone claiming through or under them by way of
subrogation or otherwise, for any loss or damage to property caused by fire or
any other perils insured in policies of insurance covering such property, even
if such loss or damage shall have been caused by the fault or negligence of the
Landlord, or anyone for whom Landlord may be responsible.
23.Indemnity. Except as otherwise provided herein, Tenant agrees to indemnify,
defend and hold Landlord harmless of and from any and all third party claims of
any kind or nature arising from Tenant’s use of the Premises and Tenant hereby
waives all claims against Landlord for personal injury, property damage or
business loss from any cause whatsoever, except such as might result from the

18



--------------------------------------------------------------------------------



gross negligence or intentional misconduct of Landlord, Landlord's employees,
agents or contractors. Landlord agrees to indemnify, defend and hold Tenant
harmless of and from any and all third party claims of any kind or nature
arising from Landlord’s negligent or intentional acts.
24.    Landlord’s Defaults.
(a)    Landlord Default. If Landlord shall fail to keep or perform or abide by
any other requirement, term, condition, covenant or agreement of this Lease or
of the rules and regulations now in effect or hereafter adopted or of any notice
given Tenant by Landlord pursuant to the terms of this Lease and either such
default shall continue for a period of thirty (30) days after written notice
thereof from Tenant to Landlord, or, in the case of a default or a contingency
with is susceptible of being cured but which cannot with due diligence be cured
within such period of thirty (30) days, Landlord fails to commence with all due
diligence within such period of thirty (30) days to cure the same and thereafter
to continuously prosecute the curing of such default with all due diligence (it
being intended that in connection with a default susceptible of being cured but
which cannot with due diligence be cured within such period of thirty (30) days
that the time of Landlord within which to cure the same shall be extended for
such period as may be necessary to complete the curing thereof continuously and
with all due diligence but in no event to exceed one hundred twenty (120) days
in the aggregate unless Landlord demonstrates that the default is not
susceptible of a cure within one hundred twenty (120) days despite the due
diligence of Landlord by reason of matters outside of Landlord’s control (it
being agreed that insufficient funds shall not excuse Landlord’s performance),
in which case the period allowed to cure such default shall be extended for a
commercially reasonable time);
(b)    Tenant Remedies. If an Event of Landlord Default shall occur and
continue, Tenant shall be entitled to exercise every right and remedy now or
hereafter available to Tenant at law or in equity, and the exercise or
commencement of the exercise by Tenant of any one or more of the rights or
remedies so existing at law or in equity shall not preclude the simultaneous or
later exercise by Tenant of any other rights or remedies so existing; provided,
notwithstanding anything to the contrary in this Lease, Tenant shall not be
entitled to terminate this Lease where such termination right is limited by the
express provisions of this Lease, nor shall Tenant be entitled to terminate this
Lease solely due to an Event of Landlord Default that Tenant might reasonably
cure by exercising any self-help remedies available to Tenant under this Lease
and at a cost less than an amount equal to three (3) times the monthly
installment of Minimum Rent in effect at the time of such default. No delay or
omission of the right to exercise any power or remedy by Tenant shall impair any
such right, power or remedy or be construed as a waiver of any default or
non‑performance of Landlord, or as Tenant's acquiescence therein.
(c)    Tenant's Self-Help. In addition to all remedies provided at law or in
equity, if Landlord shall default in the performance or observance of any
covenant, agreement or condition to be performed or observed by Landlord under
this Lease and Landlord shall not cure such default within any applicable cure
period set forth in this Lease (the "Landlord Cure Period"), Tenant may, at its
option, without waiving any claim for damages for breach of agreement, at any
time thereafter cure such default for the account of Landlord and any amount
paid or any contractual liability incurred by Tenant in so doing shall be deemed
paid or incurred for the account of Landlord and Landlord shall reimburse Tenant
therefor and save Tenant harmless therefrom; provided, Tenant may cure any such
default as aforesaid prior to the expiration of the applicable Landlord Cure
Period with only such notice to Landlord as may reasonably be available
(including without any notice to Landlord if an emergency situation exists) if
the curing of such default prior to the expiration of the applicable Landlord
Cure Period is reasonably necessary to protect the Premises or Tenant's interest
therein or to prevent injury or damage to persons or property. If Landlord fails
to reimburse Tenant for any amount paid for the account of Landlord as hereunder
provided or for any expenses which Tenant shall reasonably incur in correction
of any default by Landlord hereunder, within ten (10) days following Tenant's
written demand therefor, Tenant may apply the amount so paid or incurred by
Tenant as a credit against Tenant's next payment(s) of rent due under this
Lease,

19



--------------------------------------------------------------------------------



until such time as Tenant has been reimbursed in full for all costs incurred.
Notwithstanding the foregoing, Tenant will be under no obligation to cure
Landlord’s default pursuant to the terms and conditions of Article 28 of this
Lease.
25.    Personal Property. Excluding Landlord's employees, agents or contractors
own negligence or intentional misconduct, Tenant agrees that all personal
property in said Premises shall be and remain at Tenant's sole risk, and
Landlord shall not be liable for any damage to, or loss of such personal
property arising from any acts of negligence of any persons other than
Landlord's employees, or from fire, or from the leaking of the roof, or from the
bursting, leaking, or overflowing of water, sewer, or steam pipes, or from
malfunctions of the heating, plumbing, or electrical systems, or from any other
cause whatsoever. Tenant expressly agrees to indemnify and save Landlord
harmless in all such cases.
26.Assignment or Subletting. Tenant shall not assign, mortgage, or encumber this
Lease nor sublet or permit the Premises or any part thereof to be used by
others, without the prior written consent of Landlord which may be withheld for
any or no reason. Tenant agrees that any change in control of Tenant shall
constitute and assignment of this Lease. For this purpose, a “change in control”
occurs if more than fifty percent (50%) of the ownership interests in Tenant are
transferred in any twenty-four (24) month period. The prior sentence will not
apply to any publically traded company on the NYSE or the NASDAQ. If this Lease
is assigned or if the Premises or any part thereof is sublet, or occupied other
than by Tenant, Landlord, in the event of default by Tenant, may collect rent
directly from the assignee, subtenant, or occupant and apply the amount
collected to the rent due from Tenant. Such action by Landlord shall not
constitute a waiver of this provision nor a release of Tenant from any
obligation under this Lease. The consent of Landlord to an assignment or
subletting shall not be construed to relieve Tenant from obtaining the written
consent of Landlord to any further assignment or subletting and shall not
relieve Tenant from liability hereunder. Any assignment or subletting under this
Lease automatically cancels any options to extend the term of this Lease which
may have been granted hereunder. In the event Tenant wishes to assign this Lease
and Landlord consents to such assignment, Tenant shall reimburse Landlord for
any and all out-of-pocket costs and expenses (including reasonable attorneys’
fees, not exceeding $1,000 if the assignment is approved) Landlord may incur in
preparing, review or approving such assignment, or in examining the information,
financial statements, operating history, references, etc., necessary to
effectuate same. Notwithstanding any provision herein to the contrary, Tenant
shall have the absolute and unrestricted right to assign this Lease and any and
all of its rights or entitlements hereunder or sublet all or any part of the
Premises, without Landlord’s consent, to: (i) to an entity which controls, is
controlled by, or under common control with, Tenant (an “Affiliate”), or (ii) in
connection with the merger, acquisition or reorganization of Tenant or its
Affiliate, sale of substantially all of Tenant’s assets, or in connection with
the issuance, redemption or transfer of any portion of Tenant’s stock (a
“Permitted Transfer”); provided however, that (i) no Permitted Transfer shall
relieve Tenant or Guarantor from obligation or liability hereunder (or under the
Guaranty in the case of the Guarantor), (ii) any assignee or occupant under a
Permitted Transfer, shall agree to be bound by the terms and conditions of this
Lease, and (iii) Tenant shall promptly notify Landlord in writing of any such
Permitted Transfer, unless prevented from doing during any “go dark period” as
required by the Securities and Exchange Commission.
27.Lien on Fixtures. Intentionally Deleted
28.Mechanic's Liens.
a.
General. Tenant shall pay or cause to be paid all costs of labor, services
and/or materials supplied in the prosecution of any work done in the Premises by
or on behalf of Tenant or persons claiming under Tenant, and Tenant shall keep
the Premises free and clear of all mechanics’ liens and other liens arising out
of any work done for Tenant or persons claiming under Tenant. Tenant shall
promptly notify Landlord of any claim or lien filed against the Premises or the
commencement of any action affecting the title thereto.


20



--------------------------------------------------------------------------------



b.
Contest of Lien. If Tenant desires to contest the claim of any mechanics’ lien,
Tenant shall (i) either post a release bond issued by a responsible corporate
surety as prescribed by law or furnish Landlord with adequate security for the
amount of the claim plus estimated costs and interest, and (ii) promptly pay or
cause to be paid any and all sums awarded to the claimant on its suit.

c.
Landlord’s Right to Cure. If Tenant fails to provide security for or
satisfaction of any mechanics’ lien, then Landlord, in addition to any other
rights or remedies it may have under this Lease or at law or in equity, may (but
shall not be obligated to) discharge said lien by (i) paying the claimant an
amount sufficient to settle and discharge the claim, (ii) posting a release
bond, or (iii) taking such action as Landlord shall deem appropriate, and Tenant
shall pay to Landlord on demand (and as additional rent hereunder) all costs
incurred by Landlord in settling and discharging such lien (including reasonable
attorneys’ fees and bond premiums).

d.
Notice of Non-Responsibility. Landlord or its representatives shall have the
right to go upon and inspect the Premises at all reasonable times and shall have
the right to post and keep posted thereon notices of non-responsibility or such
other notices that Landlord may deem to be proper for the protection of
Landlord’s interest in the Premises. Tenant shall give Landlord at least ten
(10) days advance written notice of its intention to commence any material work
that might result in a lien.

29.Estoppel Certificates. At any time and from time to time upon request from
Landlord, Tenant agrees to execute, acknowledge and deliver to Landlord within
twenty (20) days notice by Landlord, a statement in writing certifying that (a)
this Lease is unmodified and in full, force and effect (or, if there have been
modifications, that this Lease is in full effect as modified, and identifying
such modifications) and); (b) the dates to which the Fixed Minimum Rent has been
paid; (c) that no default exists in the observance of this Lease and no Event of
Default has occurred and is continuing, or specifying each such default or Event
of Default of which Tenant may have knowledge; (d) the Premises has been
completed on or before the date of such certificate and that all conditions
precedent to the Lease taking effect have been carried out; (e) that Tenant has
accepted possession of the Premises and that the Term of this Lease has
commenced; and (f) the actual Commencement Date and expiration date of the
Lease, it being intended that any such statement may be relied upon by
Landlord’s mortgagees, any prospective purchaser of the interest of Landlord or
Tenant in their respective premises described herein or any assignee or
subtenant of Tenant. If Tenant does not deliver such statement to Landlord
within such twenty (20) day period, Tenant will be in default, and if Tenant
does not deliver such statement to Landlord within such five (5) days after
written notice from Landlord of such default, then in addition to any remedy
Landlord may otherwise have at law or in equity, Tenant shall pay to Landlord
the sum of $100.00 per day as Additional Rent hereunder for Tenant's breach of
such covenants for so long as Tenant is in breach of such covenants. Landlord's
right to receive such additional rent for Tenant's breach shall be in addition
to its rights and remedies set forth in this Lease, and the receipt of
additional rent by Landlord hereunder shall not constitute a waiver by Landlord
of its right to exercise the rights and remedies set forth in this Lease.
30.Brokerage. Landlord and Tenant warrant to each other that they have had no
dealings with any broker or agent in connection with this Lease. To the actual
knowledge of Landlord and of Tenant, no broker’s fees or commissions have been
paid or are due and owing to any person or entity by Landlord or Tenant.
Landlord and Tenant each hereby agrees to indemnify and hold harmless the other
from and against any and all claims for any compensation, commissions and
charges claimed by any other broker or agent with respect to this Lease or the
negotiation thereof, arising by, through or under the indemnifying party, and
each further agrees to indemnify and hold harmless the other from any loss or
damage resulting from an inaccuracy in the representations contained in this
Section.

21



--------------------------------------------------------------------------------



31.Force Majeure. Unless otherwise specifically provided, in the event that
either party hereto shall be delayed or hindered in or prevented from the
performance of any act required hereunder by reason of strikes, lock-outs, labor
troubles, Act of God, inability to procure materials, failure of power,
restrictive governmental laws or regulations, riots, insurrection, war or other
reason of a like nature not the fault of the party delayed in performing work or
doing acts required under the terms of this Lease, then performance of such act
shall be excused for period of delay and the period for the performance of any
such act shall be extended for a period equivalent to the period of such delay.
The provisions of this Section shall not operate to excuse Tenant from the
prompt payment of Rent or Landlord or Tenant from any other payments required by
the terms of this Lease.
32.Holdover. If Tenant holds over past the date of expiration of this Lease
(“Expiration Date”) and Landlord accepts Rent for such holdover period, such
acceptance shall operate as a renewal of the tenancy for another month and for
each additional month for which Landlord accepts Rent (the “Holdover Term”). The
Rent during the Holdover Term shall be 150% of the Fixed Minimum Rent due and
payable during the Lease Year prior to the Expiration Date divided by twelve.
The Landlord may terminate the Holdover Term by giving the Tenant written notice
of not less than thirty (30) days prior to the date on which Landlord shall
retake possession of the Premises. Should Tenant wish to vacate the Premises
during the Holdover Term, it shall provide Landlord with written notice of its
intent to vacate not less than thirty (30) days prior to vacating the Premises,
and Tenant shall be responsible for the payment of Rent through the date set
forth in such written notice.
33.Waiver. It is understood and agreed that waiver by Landlord of any default or
breach of any covenant, condition or agreement herein shall not be construed to
be a waiver of that covenant, condition or agreement or of any subsequent breach
thereof. The acceptance of rent by Landlord with knowledge of the breach of any
covenant of this Lease shall not be deemed a waiver of such breach. No delay or
omission of Landlord to exercise any right or power arising from any default on
part of Tenant shall impair any such right or power, or shall be construed to be
a waiver of any such default or acquiescence thereto.
34.Warranty. Landlord covenants, represents and warrants that it has the full
right and authority to lease the Premises upon the terms and conditions herein
set forth and that Tenant shall peacefully and quietly hold and enjoy the
Premises for the full term hereof so long as it does not default, beyond any
applicable cure period in the performance of any of its agreements hereunder.
35.Transfer of Landlord's Interest. The term "Landlord" as used in this Lease
means only the owner or the mortgagee in possession for the time being of the
Land and the Buildings or the owner of the lease of the Buildings or of the Land
and the Buildings of which the Premises are a part so that in the event of any
sale or sales of the Land and the said Landlord shall be and hereby is entirely
freed and relieved of all covenants and obligations of Landlord hereunder and it
shall be deemed and construed without further agreement between the parties or
their successors in interest or between the parties and the purchaser at any
such sale of the Land and the Buildings, that the purchaser has assumed and
agreed to carry out any and all covenants and obligations of Landlord hereunder.
Notwithstanding anything to the contrary contained in this Lease, it is
specifically understood and agreed that the liability of the Landlord hereunder
shall be limited to the equity of the Landlord in the Premises in the event of a
breach or the failure of Landlord to perform any of the terms, covenants,
conditions and agreements of this Lease to be performed by Landlord. In
furtherance of the foregoing, the Tenant hereby agrees that any judgment it may
obtain against Landlord as a result of the breach of this Lease as aforesaid
shall be enforceable solely against the Landlord's interest in the Premises.
Landlord's assignment, sale or transfer of the Lease or of any or all of its
rights herein shall in no manner affect Tenant's obligations hereunder. Tenant
shall thereafter attorn and look to such assignee, as Landlord, provided Tenant
has first received written notice of such assignment of Landlord's interest and
the

22



--------------------------------------------------------------------------------



address such rent payments are to be made.
36.No Joint Venture. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent or of partnership or of joint venture or of any
association between Landlord and Tenant, and no provision contained in this
Lease nor any acts of the parties hereto shall be deemed to create any
relationship between Landlord and Tenant other than the relationship of landlord
and tenant.
37.Computation of Time. In computing any period of time prescribed or allowed by
this Lease, the day of the act, event or Event of Default after which the
designated period of time begins to run is not to be included. The last day of
the period so computed is to be included, unless it is a Saturday, Sunday or a
South Carolina or United States holiday, in which event the period runs until
the end of the next day which is neither a Saturday, Sunday nor such a holiday.
38.Rent Absolute. Except as otherwise specifically provided in this Lease, no
change in condition, Legal Requirements, casualty or other event shall terminate
this Lease or entitle Tenant to surrender the Premises or entitle Tenant to any
abatement of or reduction in the Rent, or otherwise affect the respective
obligations of the Tenant and Landlord. The parties acknowledge that Tenant’s
obligation to pay Rent under this Lease is in consideration of the grant of the
leasehold interest in the Premises and is independent of Landlord’s duties under
this Lease, and all Rent shall be paid when due without any offset or deduction
of any kind or nature whatsoever, unless otherwise specifically permitted.
39.Notices. It is agreed that the legal address of the parties for all notices
required or permitted to be given hereunder, or for all purposes of billing,
payment of Rent or other amounts owing hereunder, process, correspondence, and
any other legal purpose whatsoever, shall be deemed sufficient, if given (1) by
a writing deposited in United States Mail, proper postage prepaid and certified,
return receipt requested to the Landlord’s Address or the Tenant’s Address, as
applicable; or (2) by delivery by a national overnight courier service, such as
Federal Express, to the Landlord’s Address or the Tenant’s Address, as
applicable. If written notice is made by mail, notice is deemed given three (3)
days after such written notice is mailed. If written notice is made by national
overnight courier service, notice is deemed given at noon of the business day
next following delivery of such nationally recognized overnight delivery
service. To the extent requested by a party, notices shall also be sent to a fee
or leasehold mortgagee at the address supplied by the requesting party. Either
party may change its address by written notice given to the other in accordance
with this Section.
40.Additional Instruments. The parties agree to execute and deliver any
instruments in writing necessary to carry out any agreement, term, condition, or
assurance in this Lease whenever occasion shall arise and request for such
instrument shall be made.
41.Accord and Satisfaction. Landlord, acting in its sole discretion, shall have
the right to apply any payments made by Tenant to the satisfaction of any debt
or obligations of Tenant to Landlord regardless of the instructions of Tenant as
to application of any sum whether such instructions be endorsed upon Tenant's
check or otherwise, unless otherwise agreed upon by both parties in writing. The
acceptance by Landlord of a check or checks drawn by others than Tenant shall
not be deemed an accord and satisfaction and shall in no way affect Tenant's
liability hereunder nor shall it be deemed an approval of any assignment of this
Lease by Tenant. Landlord may accept any partial payment without prejudice to
Landlord's right to recover the balance of such Rent or pursue any other remedy
in this Lease provided.
42.
Subordination.

a.
Tenant accepts this Lease subject and subordinate to any First Mortgage, but
Tenant agrees that any such mortgagee shall have the right at any time to
subordinate such First


23



--------------------------------------------------------------------------------



Mortgage to this Lease on such terms and subject to such conditions as such
mortgagee may deem appropriate in its discretion as long as such document does
not increase Tenant financial obligations under the Lease, or materially modify
the terms and conditions of the Lease. This clause shall be self-operative and
no further instrument of subordination shall be required. In the event Tenant
fails to execute a subordination document consistent with this Section 42 within
twenty (20) days of receipt of a request by Landlord and Tenant provides no
reasonable objection to Landlord’s request, Tenant will be in default. If any
person shall succeed to all or part of Landlord’s interests in the Property
whether by purchase, foreclosure, deed in lieu of foreclosure, power of sale,
termination of lease or otherwise, and if and as so requested or required by
such successor-in-interest, Tenant shall, without charge, attorn to such
successor-in-interest, provided such successor-in-interest shall agree that so
long as no Default, beyond any applicable cure period, exists under the Lease,
Tenant’s right to quiet possession shall not be disturbed and the terms of the
Lease shall remain unchanged.
b.
It shall be a condition of the subordination of this Lease to any First Mortgage
that the holder thereof shall enter into a mutually agreeable subordination,
non-disturbance and attornment agreement (which, if such holder is a recognized
lending institution, shall be in such holder’s usual form; and otherwise shall
be in a form reasonably satisfactory to Tenant) with Tenant, which shall provide
that Tenant’s rights under this Lease shall not be disturbed in the event of
foreclosure, sale or otherwise, so long as Tenant attorns to such mortgagee or
transferee and there is not otherwise an Event of Default under this Lease; and
Tenant shall promptly execute within twenty (20) days request, acknowledge and
deliver such agreement.

43.Time of the Essence. It is understood and agreed between the parties hereto
that time is of the essence in all of the terms and provisions of this Lease.
44.Surrender of Premises. At the expiration of the tenancy hereby created,
Tenant shall peaceably surrender the Premises, including all alterations,
additions, improvements, decorations and repairs made thereto (but excluding all
trade fixtures attached or not, equipment attached or not, signs and other
personal property installed by Tenant, provided that in no event shall Tenant
remove any of the following materials or equipment without Landlord's prior
written consent: any free standing signs, any power wiring or power panels;
lighting or lighting fixtures; wall coverings; drapes, blinds or other window
coverings; carpets or other floor coverings; or other similar building operating
equipment and decorations), broom clean and in good condition and repair,
reasonable wear and tear excepted. Tenant shall remove all its property not
required to be surrendered to Landlord before surrendering the Premises as
aforesaid and shall repair any damage to the Premises caused thereby. Any
personal property remaining in the Premises at the expiration of the Term shall
be deemed abandoned by Tenant, and Landlord may claim the same and shall in no
circumstances have any liability to Tenant therefor. Upon termination, Tenant
shall also surrender all keys for the Premises to Landlord and, if applicable,
inform Landlord of any combinations of locks or safes in the Premises. If the
Premises are not surrendered at the end of the Term, Tenant shall indemnify
Landlord against loss or liability resulting from delay by Tenant in so
surrendering the Premises, including without limitation claims made by the
succeeding tenant founded on such delay. Tenant's obligation to observe or
perform this covenant shall survive the expiration or other termination of the
Term of this Lease.
45.Costs of Enforcement. In the event either party shall enforce the terms of
this Lease by suit or other similar legal action, the prevailing party shall be
entitled to recover from the other the costs and expenses incident to such
enforcement action (including any bankruptcy or appellate proceeding), which
costs and expenses shall include, without limitation, the reasonable fees and
expenses of attorneys, expert witnesses or other professionals.

24



--------------------------------------------------------------------------------



46.Recording. Landlord and Tenant hereby agree that each will cooperate with the
other upon request to cause a memorandum of this Lease (without the amount of
the Rent described) to be recorded in the land records office where the Premises
is located. In no event shall this Lease be recorded without the written consent
of Landlord.
47.Waiver of Jury Trial. LANDLORD AND TENANT HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST
OR INVOLVING THE OTHER RELATING TO ANY MATTER CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, THE PREMISES, TENANT’S USE OR OCCUPANCY OF
THE PREMISES, OR ANY CLAIM FOR INJURY OR DAMAGE.
48.Waiver of Counterclaim. Tenant shall not assert any permissive counterclaim
in a summary proceeding or other action based or termination, ejectment or
holdover, excluding any compulsory claims.
49.Exhibits. All exhibits, addenda, riders and schedules referenced in this
Lease are incorporated into this Lease by this reference and made a part hereof.
50.Guaranty. Intentionally deleted
51.Security Deposit. Intentionally deleted
52.Miscellaneous. This Lease embodies the full agreement of the parties and
supersedes any and all prior understandings or commitments concerning the
subject matter of this Lease. Any modification or amendment must be in writing
and signed by both parties. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the person(s), firm(s) or corporation(s) may require. This Lease may
be executed in counterparts all of which taken together shall be deemed one
original when executed by both parties. This Lease and the rights of the
Landlord and Tenant hereunder shall be construed and enforced in accordance with
the law of the State in which the Premises are located. In the event that any
part or provision of this Lease shall be determined to be invalid or
unenforceable, the remaining parts and provisions of said Lease which can be
separated from the invalid, unenforceable provision shall continue in full force
and effect. The index, section and marginal titles, numbers and captions
contained in this Lease are inserted only as a matter of convenience and for
reference, and in no way define, limit, extend, modify, or describe the scope or
intent of this Lease nor any provision herein. No provision of this Lease shall
be construed to impose upon the parties hereto any obligation or restriction not
expressly set forth herein. This Lease shall be binding upon and inure to the
benefit of the parties hereto, their assigns, administrators, successors,
estates, heirs and legatees respectively; provided, however, that no rights,
shall inure to the benefit of any assignee or subtenant of Tenant unless the
assignment or sublease has been made in accordance with the provisions set out
in this Lease.
[Remainder of Page Left Blank Intentionally]



25



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have set their hands and seals as of the
Effective Date.




LANDLORD:


Truluck Industries, Inc.


By:         /s/ Charles E. Truluck        
Name:         Charles E. Truluck        
Title:         President            






TENANT:


Select Comfort Corporation, a Minnesota corporation


By:         /s/ Mark A. Kimball        
Name:         Mark A. Kimball            
Title:         General Counsel        

26

